Citation Nr: 1232688	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-12 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to payment of nonservice-connected pension benefits, to include whether the Veteran's annualized countable income exceeds the maximum annual income limit for receipt of payment for such benefits. 

2.  Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied entitlement to SMP based on the need for regular aid and attendance.  The case also comes before the Board from a December 2007 determination of the St. Paul, Minnesota Pension Center that denied the Veteran payment of nonservice-connected pension benefits.  

In June 2011, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

On his April 2009 substantive appeal, the Veteran requested a hearing before the Board at its Central Office in Washington, D.C.  In a May 2011 informal hearing presentation, the Veteran's representative reported that the Veteran desired to cancel his requested hearing and the record does not include any request to reschedule the hearing.  The Board therefore finds that the Veteran's request for a hearing has been withdrawn and will proceed with adjudication of the claims.  See 38 C.F.R. § 20.702(e) (2011).  


FINDINGS OF FACT

1.  The Veteran's countable annual income for VA pension purposes is in excess of the established income limit for receipt of payment for nonservice-connected disability pension with housebound benefits.

2.  The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.

3.  The Veteran is not a patient in a nursing home and is able to care for his daily needs and protect himself from the hazards incident to his environment.


CONCLUSIONS OF LAW

1.  The Veteran's income exceeds the limit for receiving nonservice-connected pension with housebound benefits.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2011).

2.  The criteria for SMP based on the need for aid and attendance have not been met.  38 U.S.C.A. §1521(d), (s); 38 C.F.R. §§ 3.351, 3.352.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  With respect to his claim for SMP based on aid and attendance, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a September 2006 letter.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claim for aid and attendance in December 2011.  The Board finds that the examinations were adequate as they were based on review of the Veteran's medical history in the claims folder, and clinical evaluation of the Veteran, and provided findings relevant to adjudication of the appeal.

Regarding the claim for payment of nonservice-connected pension, the facts of the case are not in dispute.  As discussed below, resolution of the appellant's appeal of this issue is wholly dependent on application of the relevant VA statutes and regulations.  Thus, as no reasonable possibility exists that any further factual development would assist in substantiating the claim, should any deficiencies of VCAA notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Moreover, because the claim is being denied as a matter of law, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


Nonservice-connected Pension and Countable Income

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  

The Veteran was initially awarded improved pension in a July 2006 rating decision, effective October 27, 2005.  In August 2006, he filed a claim for SMP based on the need for aid and attendance and housebound status.  In a March 2007 rating decision, the RO determined that the Veteran met the criteria for a grant of SMP by reason of being housebound, but denied the claim for aid and attendance.  The Veteran was notified of the decision in a May 2007 letter.  The May 2007 letter also notified the Veteran that his income exceeded the maximum annual limit set by law for disability pension, and payment of his improved pension benefits was terminated effective August 9, 2006.  In October 2007, the Veteran filed a new claim for improved pension, which was denied in a December 2007 determination. 

Basic entitlement to improved pension exists if, among other things, a veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register. See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) (2011).  The maximum annual pension rate (MAPR) is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The MAPR is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In addition, payment of a veteran's pension shall be denied or discontinued based upon consideration of the annual net worth or corpus of the estate of the veteran, the veteran's spouse, and the veteran's children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.  In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260 , 3.261, 3.262, 3.271(a), 3.272.  Social Security Association (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

The Veteran filed a claim for entitlement to nonservice-connected pension in October 2007.  At that time, he reported receiving monthly income of $1,260 from the SSA, for an annual income of $15,120.  Review of the Veteran's payment schedule from the SSA indicates that he received a monthly payment of $1,263 through December 2007, a slight difference from the number reported by the Veteran in October 2007.  Therefore, the Board finds that the Veteran received a yearly income of $15,156 due to SSA compensation in 2007.  

The Veteran also submitted a list of annual medical expenses for 2007 totaling $887.57.  Under 38 C.F.R. § 3.272, medical expenses in excess of five percent of the MAPR which have been paid shall be excluded from countable income for the purpose of determining entitlement to improved pension.  In 2007, the maximum annual rate of improved pension for a veteran with no dependants at the housebound rate was $13,356.  See VA Manual M21- 1, Part I, Appendix B; 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  Five percent of the 2007 MAPR is $667.80 and the Board will exclude $219.77 of the Veteran's reported medical expenses from his income (i.e., the amount in excess of 5 percent of the MAPR).  Thus, the Veteran's adjusted countable income for 2007 totaled $14,936.23 and clearly exceeded the MAPR for 2007 of $13,356.

In April 2008, the Veteran provided additional information regarding his current income.  His only reported income was $1,293 per month from the SSA.  As with 2007, review of the Veteran's SSA official payment schedule shows a slight discrepancy; from December 2007 to December 2008 the Veteran was in receipt of monthly payments from the SSA totaling $1,292 for a yearly income of $15,504.  While the Veteran has not provided updated medical expenses for 2008, for the purposes of establishing his adjusted countable income the Board will assume his expenses were the same as those reported for 2007.  In 2008, the maximum annual rate of improved pension for a veteran with no dependants at the housebound rate was $13,644.  See VA Manual M21- 1, Part I, Appendix B; 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  Five percent of the 2008 MAPR is $682.20 and the Board will exclude $205.37 of the Veteran's reported medical expenses from his income.  
Therefore, his adjusted countable income for 2008, totaled $15,298.63.  Again, the Veteran's countable income clearly exceeded the MAPR for 2008 of $13,644.

The Veteran has not provided any income or medical expense information for the years following 2008.  Assuming his income and expenses remained at essentially consistent levels, it appears that his countable income would continue to exceed the maximum annual rate of improved pension.

Based on the foregoing, the Board finds that the Veteran's annual income clearly exceeded the income limit established by the MAPR for the annualization period beginning in 2007, and the Veteran is therefore ineligible for payment of nonservice-connected pension for these years due to excessive income for non service-connected pension purposes.

Pursuant to the governing legal authority, the Veteran does not meet the basic income eligibility requirement to establish entitlement to payment of nonservice-connected pension with housebound benefits.  Where, as here, the law and not the evidence is dispositive and the appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


SMP Based on Aid and Attendance

As noted above, the Veteran's income exceeds the limit established by the MAPR for nonservice-connected pension with housebound benefits.  However, a different and higher MAPR is provided for a Veteran needing regular aid and attendance.  Thus, the Veteran's failure to meet the income eligibility requirement for the pension benefits discussed above does not prohibit him from qualifying for SMP based on the need for aid and attendance if he meets the other criteria for the award.  

SMP is warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran shall be considered to be in need of regular aid and attendance if: he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See also 38 C.F.R. § 3.351(c).  

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration will be given to the inability of the veteran to dress or undress himself, or to keep clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the veteran to feed himself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from the hazards or dangers of the daily environment.  Bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed.  38 C.F.R. § 3.352(a).  It is mandatory for VA to consider the enumerated factors within the regulation, and at least one of the enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).  

The Veteran contends that he is unable to care for himself and therefore meets the requirements of aid and attendance.  First, the Board finds that the record clearly does not establish that the Veteran is blind or is a patient in a nursing home because of mental or physical incapacity.  The Veteran has never contended that he is blind or a patient in a nursing home, and in a September 2006 medical statement for consideration of aid and attendance, his VA physician specifically found that the Veteran was not blind and did not require nursing care.  Similarly, in a December 2011 VA examination for aid and attendance, the examining physician noted that the Veteran's vision was not 5/200 or worse and that he lived alone.  Another physician found that the Veteran did not require daily skilled services in a December 2011 examination for aid and attendance.  Therefore, the competent evidence does not show that the Veteran is a patient in a nursing home or manifests vision loss of sufficient severity to meet the criteria of 38 C.F.R. § 3.351 (2011).  

The evidence also does not establish that the Veteran requires personal assistance from others.  The Veteran reported in October 2006 that he was unable to care for himself and lived with his mother.  In August 2006, following an acute myocardial infarction a month earlier, the Veteran's private physician noted that the Veteran needed help from a caregiver several times a day.  However, the private physician also found that the Veteran was able to independently perform his activities of daily living.  The Veteran also appears to have physically improved throughout the claims period; the physicians who prepared the September 2006 medical statement, December 2011 VA examination, and December 2011 examination for aid and attendance all concluded that the Veteran was capable of independently performing the activities of daily living such as feeding, bathing, traveling and ambulating short distances by himself.  The December 2011 VA examiner additionally found that the Veteran was able to perform all self-care functions.  Although the Veteran had previously reported that he required the care of his mother, upon various VA examinations in December 2011 he stated that he lived alone and was capable of performing chores at his home such as mowing the lawn.  These examinations also note that the Veteran's mother helped him with his finances, but the record is clear that the Veteran does not require any other assistance and does not need care on a regular basis.  

In sum, the evidence of record does not establish that the Veteran is unable to dress or undress himself, keep himself clean, feed himself, attend to the wants of nature, or have required care or assistance on a regular basis to protect himself from the hazards or dangers of his daily environment.  There is also no evidence that the Veteran has any visual impairment or is a patient in a nursing home due to mental or physical incapacity.  Based on this record, the Board finds that the evidence does not demonstrate that the Veteran requires care or assistance on a regular basis to protect himself from the hazards or dangers of his daily environment.  Entitlement to SMP for aid and attendance is therefore not warranted.


ORDER

Entitlement to payment of nonservice-connected pension benefits is denied. 

Entitlement to SMP based on the need for regular aid and attendance is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


